Case 1:18-cv-06709-KAM-RER Document 28 Filed 06/08/20 Page 1 of 9 PageID #: 122



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------X
 TARASMATTI NAGESSAR,

                        Plaintiff,
                                                MEMORANDUM & ORDER
             v.
                                                18-cv-6709 (KAM) (RER)
 NORTHEAST ALLIANCE MORTGAGE
 BANKING CORP., et al.,

                     Defendants.
 ---------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             On November 21, 2018, Tarasmatti Nagessar

 (“Plaintiff”) brought this action pro se against Northeast

 Alliance Mortgage Banking Corporation (“Defendant”).           (ECF No.

 1, Complaint (“Compl.”).)       Plaintiff’s complaint sought an order

 to quiet title to real property located at 111 Euclid Avenue in

 Brooklyn, New York (the “Subject Property”).          (Id. at 5-6.)

 Plaintiff now moves for a default judgment against Defendant.

 (ECF No. 27, Motion for Default Judgment.)         For the reasons set

 forth herein, Plaintiff’s motion is DENIED, and the complaint is

 dismissed.    Plaintiff is granted leave to file an amended

 complaint within sixty days of this Order.

                                 Background

             This is the third action Plaintiff has brought in

 federal court related to the Subject Property.          The first, filed

 in August 2016 against three defendants not named here, was




                                      1
Case 1:18-cv-06709-KAM-RER Document 28 Filed 06/08/20 Page 2 of 9 PageID #: 123



 voluntarily dismissed by Plaintiff pursuant to Federal Rule of

 Civil Procedure 41(a)(1)(A)(i).        (Case No. 16-cv-4266.)      The

 second, filed in November 2016 against Defendant in this action,

 among others, was dismissed without prejudice by Judge Carol

 Bagley Amon under Federal Rule of Civil Procedure 41(b) after

 Plaintiff failed to prosecute her claims.         (Case No. 16-cv-

 6680.)    Plaintiff initiated the instant action in November 2018.

             According to Plaintiff’s complaint, Plaintiff

 purchased the Subject Property in 1995.         (Compl. ¶ 9.)

 Plaintiff alleges that Defendant “recorded fraudulent documents

 against the title” of the Subject Property with the Recorder’s

 Office in Kings County, New York.         (Id. ¶ 8.)    These fraudulent

 recordings allegedly occurred after Plaintiff hired Defendant

 “to negotiate a loan modification on her behalf” in February

 2014.    (Id. ¶ 10.)   Plaintiff alleges that she realized in

 November 2016 that the was the victim of a crime, and that

 Defendant “was part of a nationwide real estate scam perpetrated

 on unsuspecting homeowners seeking to modify their home loans.”

 (Id. ¶¶ 11-12.)

             On March 19, 2019, Magistrate Judge Ramon E. Reyes,

 Jr. issued an Order to Show Cause why this action should not be

 dismissed due to a pending foreclosure action concerning the

 Subject Property in state court.         (ECF No. 7.)   Plaintiff

 responded to the Order to Show Cause on April 4, 2019.            (ECF No.


                                      2
Case 1:18-cv-06709-KAM-RER Document 28 Filed 06/08/20 Page 3 of 9 PageID #: 124



 9, Plaintiff’s Response to Order to Show Cause.)          Plaintiff’s

 response stated that the plaintiff in the state court

 foreclosure action, U.S. Bank National Association (“U.S.

 Bank”), was not a party to this action.         (Id. at 1.)    Judge

 Reyes provided U.S. Bank an opportunity to intervene in this

 action, but it declined to do so because its interests were not

 implicated by Plaintiff’s attempt to quiet title against this

 Defendant, which was apparently involved in an assignment

 concerning the Subject Property in 2013 and a deed-in-lieu of

 foreclosure in 2014.       (See Minute Entry for proceedings held

 before Judge Reyes on July 11, 2019; ECF No. 14, Letter from

 counsel for U.S. Bank.)

             On September 12, 2019, Judge Reyes granted Plaintiff’s

 motion to serve Defendant by publication, pursuant to Federal

 Rule of Civil Procedure 4(e)(1).         (ECF No. 15, Order.)     On

 January 7, 2020, Plaintiff filed two affidavits of service by

 publication.    (ECF Nos. 22, 23.)       Notice of this action was

 published on four instances in the Daily Court Review, a daily

 newspaper published in Houston, Texas, and on four instances in

 the Katy Times, a weekly newspaper published in Katy, Texas.

 (Id.)   These eight instances were published in November and

 December 2019.     (Id.)

             Defendants have not appeared in this action.          On

 January 17, 2020, Judge Reyes ordered that default be entered


                                      3
Case 1:18-cv-06709-KAM-RER Document 28 Filed 06/08/20 Page 4 of 9 PageID #: 125



 against Defendant.     (ECF Dkt. Order, Jan. 17, 2020.)        The Clerk

 of Court entered the default the same day.         (ECF No. 26, Clerk’s

 Entry of Default.)     Plaintiff filed the instant motion for

 default judgment on January 29, 2020.

                               Legal Standard

             Under Federal Rule of Civil Procedure 55, a plaintiff

 may obtain a default judgment by following a two-step process.

 First, if the defendant “has failed to plead or otherwise

 defend,” the Clerk of Court will enter the defendant’s default.

 Fed. R. Civ. P. 55(a).      Second, the plaintiff must “apply to the

 court for a default judgment.”       Fed. R. Civ. P. 55(b)(2).

             “[J] ust because a party is in default, the plaintiff

 is not entitled to a default judgment as a matter of right.”

 GuideOne Specialty Mut. Ins. Co. v. Rock Cmty. Church, Inc., 696

 F. Supp. 2d 203, 208 (E.D.N.Y. 2010).         Because a default

 judgment is an extreme remedy, “[d]efault judgments ‘are

 generally disfavored and are reserved for rare occasions.’”

 State St. Bank & Tr. Co. v. Inversiones Errazuriz Limitada, 374

 F.3d 158, 168 (2d Cir. 2004) (quoting Enron Oil Corp. v.

 Diakuhara, 10 F.3d 90, 98 (2d Cir.1993)).         Before entering a

 default judgment, the “Court must ensure that (1) jurisdictional

 requirements are satisfied, (2) the plaintiff took all the

 required procedural steps in moving for default judgment, and

 (3) the plaintiff’s allegations, when accepted as true,


                                      4
Case 1:18-cv-06709-KAM-RER Document 28 Filed 06/08/20 Page 5 of 9 PageID #: 126



 establish liability as a matter of law.”         Jian Hua Li v. Chang

 Lung Grp. Inc., 2020 WL 1694356, at *4 (E.D.N.Y. Apr. 7, 2020)

 (citations omitted).

             Where a plaintiff is proceeding pro se, courts must

 construe the plaintiff’s pleadings liberally.          See, e.g., Sealed

 Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008);

 McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004).

 However, a pro se complaint must still state a claim to relief

 that is plausible on its face.       Mancuso v. Hynes, 379 F. App’x

 60, 61 (2d Cir. 2010).

                                 Discussion

             The court finds that jurisdictional requirements are

 satisfied, 1   and Plaintiff has taken the necessary procedural

 steps in pursuing a default judgment.         Plaintiff, however, has

 not sufficiently demonstrated Defendant’s liability, and thus a

 default judgment is not warranted.




 1 Plaintiff invoked this court’s diversity jurisdiction over this
 controversy. Plaintiff is a citizen of New York, Defendant is
 allegedly a corporation headquartered in Texas, and Plaintiff alleged
 that the Subject Property is worth more than $75,000. (Compl. ¶¶ 1,
 4; Response to Order to Show Cause, ¶ 2); see Correspondent Servs.
 Corp. v. JVW Inv., Ltd., 2004 WL 2181087, at *8 (S.D.N.Y. Sept. 29,
 2004) (“[W]here a plaintiff has commenced an action to quiet title to
 real property, the amount in controversy is determined by the value of
 the realty directly affected by the contest for ownership.”), aff’d
 sub nom. Correspondent Servs. Corp. v. First Equities Corp. of Fla.,
 442 F.3d 767 (2d Cir. 2006).




                                      5
Case 1:18-cv-06709-KAM-RER Document 28 Filed 06/08/20 Page 6 of 9 PageID #: 127



             Because Defendant has not responded to the complaint,

 Plaintiff’s factual allegations are deemed admitted.           Joseph v.

 HDMJ Rest., Inc., 970 F. Supp. 2d 131, 144 (E.D.N.Y. 2013).

 Even so, to obtain a default judgment, Plaintiff still “must

 demonstrate that the allegations set forth in the complaint

 state valid claims.”      Id.; see Gustavia Home LLC v. Envtl.

 Control Bd., 2019 WL 4359549, at *4 (E.D.N.Y. Aug. 21, 2019)

 (“It remains the plaintiff’s burden to demonstrate that the

 uncontroverted facts establish each defendant’s liability as a

 matter of law on each cause of action asserted.”), report and

 recommendation adopted, 2019 WL 4346012 (E.D.N.Y. Sept. 11,

 2019); Said v. SBS Elecs., Inc., 2010 WL 1287080, at *2

 (E.D.N.Y. Mar. 31, 2010) (A “defendant’s failure to answer or

 otherwise respond to the complaint is not sufficient to

 establish liability on its claims; rather, plaintiff bears the

 burden of demonstrating that the uncontroverted allegations,

 without more, establish that defendants are liable on each

 claim.”).

             Plaintiff’s complaint, construed liberally, does not

 plead sufficient facts for the court to draw a plausible

 inference that Defendant wrongfully encumbered the title to the

 Subject Property.     Under the laws of the State of New York

 (where the Subject Property is located), actions in which “a

 person claims an estate or interest in real property” is


                                      6
Case 1:18-cv-06709-KAM-RER Document 28 Filed 06/08/20 Page 7 of 9 PageID #: 128



 governed by the New York Real Property and Proceedings Law

 (“RPAPL”) § 1501, et seq.       “To state a claim to quiet title

 under the RPAPL, Plaintiff must allege: ‘([i]) the nature of the

 plaintiff’s interest in the real property and the source of this

 interest; (ii) that the defendant claims or appears to claim an

 interest in the property adverse to the plaintiff's interest,

 and the nature of the defendant's interest; (iii) whether any

 defendant is known or unknown and whether any defendant is

 incompetent; and (iv) whether all interested parties are named

 and whether the judgment will or might affect other persons not

 ascertained at the commencement of the action.’”          Neely v. RMS

 Residential Mortg. Sol., L.L.C., 2013 WL 752636, at *14

 (E.D.N.Y. Feb. 26, 2013) (quoting Barberan v. Nationpoint, 706

 F.Supp.2d 408, 419 (S.D.N.Y.2010)).

             Plaintiff asserts that the Subject Property belongs to

 her, and that Defendant filed “fraudulent” documents against the

 title of the property.      (Compl. ¶¶ 3, 8.)     Plaintiff does not

 cite any documentation demonstrating her ownership of the

 property at any point in time.       Moreover, asserting that

 Defendant filed “fraudulent” documents is not a factual

 allegation, but a legal conclusion about the documents, which

 the court need not accept as true.        See Ashcroft v. Iqbal, 556

 U.S. 662, 686 (2009) (“[T]he Federal Rules do not require courts

 to credit a complaint’s conclusory statements without reference


                                      7
Case 1:18-cv-06709-KAM-RER Document 28 Filed 06/08/20 Page 8 of 9 PageID #: 129



 to its factual context.”); Fed. R. Civ. P. 9(b) (“In alleging

 fraud or mistake, a party must state with particularity the

 circumstances constituting fraud or mistake.”).

             It is possible that the documents allegedly filed by

 Defendant were filed in connection with a valid transaction

 related to the Subject Property, or for some other reason.            It

 is not clear what documents Defendant filed, because Plaintiff

 did not attach copies of them to her complaint, or describe them

 in any way.    Without more, the conclusory allegations in

 Plaintiff’s complaint are not enough to state a valid claim for

 relief under the RPAPL, or to warrant a default judgment.            See

 Herbert v. HSBC Mortg. Servs., 2014 WL 3756360, at *10 (E.D.N.Y.

 June 30, 2014) (plaintiff’s “conclusory allegation that her

 ‘lawful rights have been blatantly and maliciously violated’”

 insufficient to state a claim under the RPAPL), report and

 recommendation adopted in part, 2014 WL 3756367 (E.D.N.Y. July

 30, 2014); Neely, 2013 WL 752636, at *14 (allegation that a

 “mortgage was fraudulently obtained while Plaintiff was still

 the owner of the subject premises . . . is insufficient”).

                                 Conclusion

             For the foregoing reasons, Plaintiff has not

 demonstrated that she is entitled to a default judgment.

 Plaintiff’s motion is therefore DENIED.         Because Plaintiff’s

 complaint failed to sufficiently state a claim upon which relief


                                      8
Case 1:18-cv-06709-KAM-RER Document 28 Filed 06/08/20 Page 9 of 9 PageID #: 130



 may be granted, it is dismissed.         See Placide-Eugene v. Visiting

 Nurse Serv. of New York, 2013 WL 2383310, at *13 (E.D.N.Y. May

 30, 2013) (“[T]he Court has the power to dismiss claims sua

 sponte for a failure to state a claim.”).         In light of the

 court’s duty to liberally construe pro se complaints, the court

 will grant Plaintiff sixty days’ leave to amend her complaint.

 If Plaintiff amends her complaint, she must allege specific

 facts, supported by documentation if necessary, to demonstrate

 that her allegations are plausible.        If Plaintiff fails to

 timely amend her complaint, or show good cause for why she

 cannot do so within sixty days, the case will be dismissed with

 prejudice.

             The Clerk of Court is respectfully directed to mail a

 copy of this Order to pro se Plaintiff, and to note service on

 the docket.

 SO ORDERED.

 Dated:      Brooklyn, New York
             June 8, 2020


                                             /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                      9
